Case 1:20-cv-04691-MKV Document 46-4 Filed 10/23/20 Page 1 of 5




                01234356D76
                Exhibit
                Case 1:20-cv-04691-MKV Document 46-4 Filed 10/23/20 Page 2 of 5




                       !"#$
                       Common Allegations in the Delaware and New York Lawsuits


                                     Allegations
                                   Common                                                  %
                                                                                                       DE                NY!
&Lemonis
    '()*+,claims
            -./+(,to0)help
                       1'.2small
                              ,(/..businesses,
                                     34,+*',,',5but340actually
                                                        /-04/..6"prey[s]"
                                                                  728'69,:;on  )*them
                                                                                  01'(and
                                                                                        /*< ¶?2@                 ??2-3,
                                                                                                                      @AB513B
=forces
   )8-',them
         01'(to0)take
                   0/>'on
                        )*more
                             ()8'<debt
                                    '30in+*order
                                             )8<'8to0)"foreclose"
                                                       7=)8'-.),';on  )*them
                                                                          01'(and
                                                                                /*<take
                                                                                     0/>'their
                                                                                          01'+8
                                                                                                                 11

/,,'0,
assets

&Lemonis
    '()*+,exercised
            'C'8-+,'<-complete
                          )(2.'0'dominion
                                    <)(+*+)*and  /*<control
                                                      -)*08).over
                                                                )'8ML D&Retail
                                                                            E'0/+.and
                                                                                  /*<Marcus
                                                                                       D/8-4, 11??25-28
                                                                                                    @9A@G TR??23-26   @BA@8
&Lemonis,
    '()*+,5&&LLC F
H./+*0+==,owned
             )I*'<and/*<operated
                           )2'8/0'<the01'"Courage.B"
                                          7F)48/J'K;brand 38/*<through
                                                                  018)4J1a/-corporation,
                                                                                )82)8/0+)*5 TR??3-4,BAM5B36-37
                                                                                                           8ABN TR??4-5,
                                                                                                                      MA9531-32
                                                                                                                            BAB@
L))3'886
Plaintiffs
Gooberry

7F)48/J'K;was     I/,founded
                      =)4*<'<by  36Plaintiffs'
                                     H./+*0+==,Omother
                                                  ()01'8and /*<her
                                                                 1'8husband
                                                                      14,3/*<in+*1987PGNand
                                                                                         /*< 11 ??38-43
                                                                                                    BGAMB TR??33-37   BBABN
1/<a/.loyal
         )6/.customer
               -4,0)('8base,
                           3/,'5many
                                 (/*6of)=whomI1)(lived
                                                     .+'<in+*Greenwich,
                                                               L8''*I+-15Connecticut,
                                                                              F)**'-0+-405
"Courage.B"

   +,+0'<family
          =/(+.6+in*New
                     Q'IYorkR)8>City,
                                   F+065wintered
                                          I+*0'8'<+in*Palm
                                                        H/.(Beach,
                                                                K'/-15and/*<summered
                                                                              ,4(('8'<in+*
had

S,2'*5shopping
          ,1)22+*Jat/0each
                         '/-1"Courage.B"
                               7F)48/J'K;store  ,0)8'along
                                                      /.)*Jthe01'way.
                                                                  I/6
visited
Aspen,

H./+*0+==,appeared
             /22'/8'<on )*"The
                            7T1'Profit"
                                   H8)=+0;TU     ,1)Iin+*connection
                                                           -)**'-0+)*with I+01                  ??3,B595,544-45,
                                                                                                          MMAM95 11
                                                                                                                 ??6,8546,M8552,
                                                                                                                             9@5
L))3'886VH./+*0+==,O"Courage.B"
                          7F)48/J'K;brand, 38/*<5+in*which
                                                      I1+-1Lemonis
                                                               &'()*+,agreed
                                                                           /J8''<to0)invest
                                                                                      +*',0 52, 9@55599          860X
Plaintiffs                                  TV show                                             11

WGXX5XXX
Gooberry/Plaintiffs'
$800,000

Y '8+'Iof)=marketing
                 (/8>'0+*Jfor =)8"The
                                  7T1'Profit"
                                         H8)=+0;to0)small
                                                     ,(/..businesses,
                                                             34,+*',,',5and /*<L)   48'/4 TR??46-51 M8A9         ??38-45
                                                                                                                      BGAM9
<+,-)'8,"The 7T1'Profit"
                    H8)=+0;by36watching
                                 I/0-1+*Jan/*episode
                                                '2+,)<'of)="The
                                                              7T1'Profit"
                                                                     H8)=+0;involving
                                                                              +*).+*Ja/
Overview                                                                        Goureau                          TR

34,+*',,called
            -/..'<"Sweet
                    7ZI''0Pete's"
                              H'0'O,;
discovers
business

H./+*0+==,interacted
             +*0'8/-0'<with
                         I+01Machete
                               D/-1'0'Corporation
                                           F)82)8/0+)*as/,part2/80of)=the
                                                                       01'process
                                                                            28)-',,of)=being
                                                                                       3'+*J 11 ??953-54
                                                                                                      BA9M 11    ??47-51
                                                                                                                      MNA9
,'.'-0'<to0)appear
               /22'/8on)*"The
                           7T1'Profit,"
                                  H8)=+05;including
                                            +*-.4<+*Ja/ZSkype>62'+interview
                                                                   *0'8+'Iwith I+01Kim
                                                                                     [+(
Plaintiffs

\)**/*of)=Machete
               D/-1'0'
selected
Dorman

&Lemonis'
    '()*+,O<discussions
               +,-4,,+)*,with
                            I+01Plaintiffs
                                  H./+*0+==,during
                                              <48+*J=filming
                                                       +.(+*Jindicated
                                                                +*<+-/0'<that01/0their
                                                                                 01'+8          ??956-60
                                                                                                      8A8X TR??53-56  9BA98
34,+*',,was I/,doing
                  <)+*Jwell,
                         I'..5but
                                340would
                                    I)4.<not *)0make
                                                  (/>'+it0if+=Plaintiffs
                                                              H./+*0+==,did
                                                                          <+<not
                                                                               *)0take
                                                                                   0/>'his
                                                                                        1+,
                                                                                                TR

+investment
  *',0('*0
business


]In*connection
     -)**'-0+)*withI+01Plaintiffs'
                        H./+*0+==,Oappearance
                                     /22'/8/*-'on  )*"The
                                                       7T1'Profit,"
                                                               H8)=+05;&Lemonis
                                                                           '()*+,engaged
                                                                                    '*J/J'<in+* TR??86-7,
                                                                                                      AN5861-63,
                                                                                                            A8B5 TR??7-8,
                                                                                                                      NAG5956-8A
'expensive
   C2'*,+'store
              ,0)8'renovations
                    8'*)/0+)*,without
                                   I+01)40Plaintiffs'
                                              H./+*0+==,Oapproval
                                                          /228)/.                               8G
                                                                                                68               959,P58659
&Lemonis
    '()*+,gave
            J/'himself
                   1+(,'.="unbridled
                             74*38+<.'<control"
                                          -)*08).;over
                                                     )'8the01'entity
                                                                '*0+06on)*whose
                                                                            I1),'behalf
                                                                                    3'1/.= TR??P9-11  A          ??P9-10AX
H./+*0+==,are/8'purportedly
                  2482)80'<.6suing,
                                ,4+*J5i.e.,
                                        ^_`_5Gooberry
                                              L))3'886in+*New Q'IYork
                                                                   R)8>and /*<MLD&Fashion
                                                                                     a/,1+)*
                                                                                                                 TR

+in*Delaware
     \'./I/8'(each,
                 b'/-15the
                        01'"Derivative
                             7\'8+/0+'Entity")
                                            c*0+06;d
Plaintiffs


&Lemonis
    '()*+,took
            0))>-control
                    )*08).of)=Gooberry
                               L))3'886before
                                           3'=)8'his1+,investment
                                                        +*',0('*0deal  <'/.was
                                                                             I/,=finalized
                                                                                  +*/.+e'< TR??864-65 MA89 TR??61-62  8A8@


      898889
      65666151v.1
                Case 1:20-cv-04691-MKV Document 46-4 Filed 10/23/20 Page 3 of 5




                                      Allegations
                                    Common                                                     %
                                                                                                           DE                !NY

&Lemonis
  '()*+,claimed
            -./+('<that
                      01/0Plaintiffs'
                           H./+*0+==,Omother
                                          ()01'8"is 7+,the
                                                        01'=face
                                                             /-'of)=the
                                                                      01'brand"
                                                                           38/*<;and/*<that
                                                                                         01/0"it's
                                                                                              7+0O, II??866-67
                                                                                                          8A8N         ??62-64
                                                                                                                          8@A8M
,0+..her
      1'8eye
           '6'that
               01/0]I trust,"
                      084,05;yet6'0brings
                                    38+*J,in+*"expert
                                                7'C2'80'executives"
                                                            C'-40+',;from =8)(his1+,company
                                                                                     -)(2/*6
                                                                                                                       II

F/(2+*Jf)       8.<
still
Camping      World

&Lemonis
  '()*+,and /*<Plaintiffs
                 H./+*0+==,'entered
                               *0'8'<into
                                        +*0)a/ZShareholder
                                                   1/8'1).<'8Agreement
                                                                SJ8''('*0for   =)8Gooberry
                                                                                   L))3'886 lig??869-71   PAN          ??8PAN9
01/0Jgave
       /'ML  D&Retail
                 E'0/+.-control
                           )*08).over
                                    )'8Gooberry
                                           L))3'886
                                                                                                                       II 69-75
that

&Lemonis
  '()*+,used4,'<IT]Tpersonnel
                     2'8,)**'.from =8)(another
                                           /*)01'8company
                                                     -)(2/*6to0)change
                                                                     -1/*J''email
                                                                                (/+.addresses
                                                                                      /<<8',,', II??N73-74BANM         ??N8ANN
/0L)   )3'886
                                                                                                                       II 76-77
at Gooberry

&Lemonis
  '()*+,forced
            =)8-'<Gooberry
                    L))3'886to:  0)g(a)
                                      b/dmake
                                          (/>'purchases
                                                   248-1/,',through
                                                               018)4J1a/line.+*'of)=-credit
                                                                                      8'<+0from
                                                                                            =8)( Irg??N75-79
                                                                                                          9ANP         ??NGAG8
&Lemonis'
  '()*+,Oentities;
             '*0+0+',h(b)
                        b3dpurchase
                           248-1/,'Blue  K.4'iJean
                                                 '/*Bar;
                                                      K/8hand
                                                            /*<(c)
                                                                 b-dsell
                                                                      ,'..+inventory
                                                                            *'*0)86at/0a/loss,
                                                                                            .),,5
                                                                                                                       II 78-86

/..while
    I1+.'=forcing
             )8-+*JGooberry
                     L))3'886to0)take 0/>'inventory
                                             +*'*0)86that01/0loyal
                                                              .)6/."Courage.B"
                                                                      7F)48/J'K;customers
                                                                                       -4,0)('8,
<+<not*)0.like
           +>'
all
did

H./+*0+==,and/*<&'  ()*+,formed
                            =)8('<ML    D&Fashion,
                                              a/,1+)*5which
                                                         I1+-1+is,managed
                                                                    (/*/J'<and  /*<controlled
                                                                                      -)*08)..'< II??G82-103
                                                                                                          @AXB         ??GPAP@
36MLD&Retail
         E'0/+.
Plaintiffs       Lemonis                                                                                               lig 89-92
by

&Lemonis
  '()*+,transferred
            08/*,='88'<Gooberry's
                          L))3'886O,assets/,,'0,to0)MLG
                                                      D&LRetail,
                                                             E'0/+.5with
                                                                      I+01the01'exception
                                                                                 'C-'20+)*of)= ¶?104     XM            ?? MA 9
L))3'886O,"Runway
               7E4*I/6business"
                           34,+*',,;
                                                                                                                       lig 114-115
Gooberry's

D&Fashion
ML    a/,1+)*obtained
                )30/+*'<a/line.+*'of)=credit
                                       -8'<+0=from
                                                8)(Marcus
                                                       D/8-4,&Lemonis,
                                                                  '()*+,5&&   LLCF                  ?106
                                                                                                    ¶    X8            ?PN
                                                                                                                       ¶ 97

&Lemonis
  '()*+,forced
            =)8-'<the
                    01'Derivative
                         \'8+/0+'c*         0+06to0)take
                                                    0/>'on)*.loans
                                                              )/*,from
                                                                     =8)(other
                                                                            )01'8entities
                                                                                   '*0+0+', II??12,@5105,    X95       ??11-12, A@5P93-BA
01 8) 4J1  F8 '<+0 SJ  8' '
                          ('   * 0
                                 , / * < Z ' - 48
                                                +  0
                                                   6 SJ 8' '('  *0,                                    XN A  9         P95,95P98G
                                        Entity                                                                         II
through Credit Agreements and Security Agreements                                                   107-115

&Lemonis
  '()*+,forced
            =)8-'<the
                    01'Derivative
                         \'8+/0+'c*         0+06to0)purchase
                                                    248-1/,'products
                                                               28)<4-0,or)8brands
                                                                               38/*<,featured
                                                                                        ='/048'< Irg??117-124,
                                                                                                           NA@M5       ??87-88
                                                                                                                            GNAGG
) * ) 01'8  '2+,)< ', )  =7T1  ' H8 ) =+0;                                                             9X A 9M
                                        Entity                                                                         Irg
on other episodes of "The        Profit"                                                            150-154

&Lemonis
  '()*+,engaged
            '*J/J'<in+*misconduct
                          (+,-)*<4-08relating
                                           './0+*Jto0)"Inkkas
                                                        7]*>>/,ZShoes,"
                                                                    1)',5;including
                                                                             +*-.4<+*Jby 36 II??130,      BX5148-
                                                                                                               MGA     ?? XMAX8
=)8-+*J/"Free
            7a8''ZShoe
                     1)'Friday"
                          a8+</6;                                                                      MP
                                                                                                                       Irg 104-106
forcing   a                                                                                         149

&Lemonis
  '()*+,forced
            =)8-'<Gooberry
                    L))3'886to0)purchase
                                     248-1/,'RunwayE4*I/6and/*<allowed
                                                                  /..)I'<Raffel
                                                                             E/=='.to0)make
                                                                                         (/>' II??136-1401B8AMX        ??PPAXB
34,+*',,decisions
            <'-+,+)*,due<4'to0)&Lemonis'
                                  '()*+,O8romantic
                                               )(/*0+-+interest
                                                           *0'8',0in+*Raffel
                                                                       E/=='.
                                                                                                                       II 99-103
business

&Lemonis
  '()*+,improperly
            +(28)2'8.6forced
                          =)8-'<ML D&Fashion
                                         a/,1+)*or)8Gooberry2
                                                       L))3'886@to0)acquire
                                                                         /-j4+8'Denim
                                                                                   \'*+(&k Irg??156-161   98A8         ?? XA @
ZSoul
  )4.and
       /*<promote
            28)()0'the 01'"MARCUS"
                           7DSEFlZ;brand      38/*<
                                                                                                                       II 110-112




        T1'\'./I/8'F)(2./+*08'='8,0)D&a/,1+)*248-1/,+*JE4*I/65340/.,)8'='8,+*01',/('2/8/J8/210)
      L))3'886248-1/,+*JE4*I/65+*/*/22/8'*0-/,')=-)26+*J/*<2/,0+*JJ)*'/I86 m``n\'./I/8'F)(2.? BN
      1 The Delaware Complaint refers to ML Fashion purchasing Runway, but also refers in the same paragraph to


      Z08/*J'.65)80'..+*J.65H./+*0+==,<+<*)0=+C01+,'88)8+*01'+8S('*<'<F)(2./+*0+*01+,/-0+)*
      Gooberry purchasing Runway, in an apparent case of copying and pasting gone awry. See Delaware Compl. 137.
      Strangely, or tellingly, Plaintiffs did not fix this error in their Amended Complaint in this action.
        T1'Delaware
      @The   \'./I/8'Complaint
                        F)(2./+*0=first
                                    +8,0states
                                        ,0/0',that
                                               01/0L)  )3'886purchased
                                                              248-1/,'<Denim
                                                                          \'*+(&kZSoul,
                                                                                     )4.5but
                                                                                         340.later
                                                                                              /0'8states
                                                                                                   ,0/0',that
                                                                                                         01/0ML
                                                                                                              D&Fashion
                                                                                                                  a/,1+)*
      /-j4+8'<Denim
                \'*+(&kZSoul—another
                            )4.o/*)01'8error
                                           '88)8that
                                                 01/0Plaintiffs
                                                     H./+*0+==,did
                                                                <+<not
                                                                   *)0fix
                                                                        =+Cwhen
                                                                            I1'*amending
                                                                                 /('*<+*Jtheir
                                                                                           01'+8Complaint.
                                                                                                 F)(2./+*0See m``nDelaware
                                                                                                                  \'./I/8'
      2                                             Gooberry

      F)(2.¶¶  ??N76,85156.
                        98 ZSimilarly,
                             +(+./8.65the
                                       01'New
                                           Q'IYork
                                                 R)8>Complaint
                                                       F)(2./+*0first
                                                                  =+8,0,states
                                                                         0/0',Gooberry
                                                                               L))3'886purchased
                                                                                        248-1/,'<Denim
                                                                                                   \'*+(&kZSoul,
                                                                                                               )4.5but
                                                                                                                   340.later
                                                                                                                        /0'8
      acquired

      ,0/0',that
             01/0"Gooberry
                 7L))3'886or)8ML
                               D&Fashion"
                                     a/,1+)*;acquired
                                                /-j4+8'<Denim
                                                         \'*+(&kZSoul.
                                                                     )4.Seem``nNew
                                                                               Q'IYork
                                                                                   R)8>Compl.
                                                                                         F)(2.¶¶??86,G85110.X
      Compl.
      states


      898889
      65666151v.1
                                                                @
                                                                2
                Case 1:20-cv-04691-MKV Document 46-4 Filed 10/23/20 Page 4 of 5




                                      Allegations
                                     Common                                                    %
                                                                                                           DE               !
                                                                                                                           NY

f1'*Plaintiffs
When     H./+*0+==,questioned
                      j4',0+)*'<&Lemonis,
                                      '()*+,5he1'threatened
                                                     018'/0'*'<to0)=fire
                                                                       +8'Plaintiffs'
                                                                           H./+*0+==,Omother
                                                                                         ()01'8 ¶?16589             ¶?108
                                                                                                                       XG
&Lemonis
   '()*+,then
            01'*=fired
                    +8'<Plaintiffs'
                         H./+*0+==,Omother,
                                       ()01'85who I1)was I/,+informed
                                                               *=)8('<of)=her1'8firing
                                                                                   =+8+*Jby36 II??166-168 88A8G II??107-109
                                                                                                                          XNAXP
L+)/**+ZSenafe;'*/='hmoved
                       ()'<L)        48'/4to0)various
                                                 /8+)4,companies;
                                                           -)(2/*+',hand /*<ultimately
                                                                              4.0+(/0'.6fired =+8'<
L)48'/4
Giovanni                         Goureau
Goureau

&Lemonis
   '()*+,abruptly
            /38420.6cut -40Menkin
                             D'*>+*off )==from
                                            =8)(the01'businesses
                                                        34,+*',,',in+*spring
                                                                         ,28+*J2020
                                                                                  @X@X                ?169
                                                                                                      ¶  8P         ¶?1168
&Lemonis
   '()*+,used
            4,'<the01'pandemic
                       2/*<'(+-to0)take 0/>'his1+,alleged
                                                   /..'J'<misconduct
                                                             (+,-)*<4-0"to  70)the
                                                                                 01'next
                                                                                       *'C0level,"
                                                                                             .''.5; II??14-15,
                                                                                                          MA95172-
                                                                                                                N@A ¶?14,M5116-8A
+including
  *-.4<+*Jby 36=flying
                  .6+*J'employees
                            (2.)6'',around
                                        /8)4*<the 01'country
                                                       -)4*086to0)take
                                                                     0/>'=furniture,
                                                                           48*+048'5=fixtures,
                                                                                         +C048',5 176, N85187-188
                                                                                                            GNAGG 119P
/*<'equipment
and    j4+2('*0=from 8)(closed
                            -.),'<stores
                                    ,0)8',
H./+*0+==,are/8'entitled
                 '*0+0.'<to0)bring
                                38+*J<derivative
                                        '8+/0+'claims-./+(,without
                                                              I+01)40making
                                                                        (/>+*Ja/demand
                                                                                     <'(/*< II??191-201   PA@X II??121-132@AB@
4  2)* 01 ' \'  8+  /0+ '  c*  0+
                                06 3 '-/ 4, ' , 4- 1 / < ' (/ * <  I) 4 .
                                                                        < 3 ' =4 0+.'  <4 ' 0)
Plaintiffs

&Lemonis'
   '()*+,Ocontrol
             -)*08).
upon the Derivative Entity because such a demand would be futile due to


&Lemonis,
   '()*+,5ML D&Retail,
                   E'0/+.5and/*<Marcus
                                  D/8-4,&'     ()*+,5&&      F=fraudulently
                                                                 8/4<4.'*0.6induced
                                                                               +*<4-'<                ??202-209
                                                                                                         @X@A@XP II??133-142
                                                                                                                          BBAM@
H./+*0+==,to0)'enter
                 *0'8+into
                        *0)agreements
                              /J8''('*0,8relating
                                              './0+*Jto0)the
                                                           01'Derivative
                                                               \'8+/0+'c*       0+06
                                            Lemonis,     LLC                                          II
Plaintiffs                                                                   Entity

&Lemonis,
   '()*+,5ML D&Retail,
                   E'0/+.5and/*<Marcus
                                  D/8-4,&'     ()*+,5&&      Fcommitted
                                                                -)((+00'<=fraud,
                                                                              8/4<5+including
                                                                                        *-.4<+*J II??210-217
                                                                                                         @XA@N II??144-153MMA9B
I+018respect
        ',2'-0to0)the
                    01'Derivative
                         \'8+/0+'c*       0+06O,acquisition
                                                  /-j4+,+0+)*of)=other
                                                                     )01'8brands
                                                                           38/*<,and  /*<
                                            Lemonis,     LLC

/<<+0+)*/.debt.
              <'30
with                                   Entity's
additional

&Lemonis
   '()*+,breached
            38'/-1'<his  1+,fiduciary
                              =+<4-+/86duties
                                         <40+',by,365inter
                                                       ^pq̀rnsalia,
                                                                t^s5"saddling"
                                                                     7,/<<.+*J;the 01'Derivative
                                                                                        \'8+/0+' Irg??218-221
                                                                                                         @GA@@ II??155-15799A9N
c*  0+06 I+ 01  'C2 ' *,+   ' +* ' *0) 8
                                       6 58 '< 4 -+* J +0, 2 8)= +0,5(/  >+*J +0  8' .+/* 0) *  .) /
                                                                                                   *,
=from
  8)(other
       )01'8&'    ()*+,entities,
                           '*0+0+',5and
                                     /*<using
                                           4,+*Jit+0as/,a/vehicle
                                                             '1+-.'to0)foreclose
                                                                        =)8'-.),'on  )*)other
                                                                                           01'8
 Entity with expensive inventory, reducing its profits, making it                 reliant  on   loans

34,+*',,',
               Lemonis
businesses

&Lemonis,
   '()*+,5ML D&Retail,
                   E'0/+.5and/*<Marcus
                                  D/8-4,&'     ()*+,5&&      Fbreached
                                                                38'/-1'<the01'implied
                                                                                +(2.+'<               ??230-233
                                                                                                         @BXA@BB II??159-162
                                                                                                                          9PA8@
-)'*/*0of)=good J))<faith
                       =/+01and/*<fair
                                   =/+8dealing
                                        <'/.+*Jby, 365^inter
                                                         pq̀rnsalia,
                                                                 t^s5"saddling"
                                                                      7,/<<.+*J;the 01'Derivative
                                                                                         \'8+/0+'
                                            Lemonis,     LLC                                          II

c*  0+06with
         I+01expensive
                'C2'*,+'+inventory,
                               *'*0)865reducing
                                          8'<4-+*Jits+0,profits,
                                                           28)=+0,5making
                                                                     (/>+*Jit+0reliant
                                                                                  8'.+/*0on)*loans
                                                                                                .)/*,
covenant

=from
  8)(other
       )01'8&'    ()*+,entities,
                           '*0+0+',5and
                                     /*<using
                                           4,+*Jit+0as/,a/vehicle
                                                             '1+-.'to0)foreclose
                                                                        =)8'-.),'on  )*)other
                                                                                           01'8
 Entity

34,+*',,',
               Lemonis
businesses

H./+*0+==,assert
             /,,'80their
                     01'+8unjust
                            4*u4,0enrichment
                                    '*8+-1('*0claim -./+(+in*the
                                                               01'alternative
                                                                    /.0'8*/0+'and/*<"[s]uch
                                                                                        79,:4-1 II??249-254
                                                                                                         @MPA@9M II??164-172
                                                                                                                          8MAN@
/.0'8*/0+'pleading
               2.'/<+*J+is,proper
                              28)2'8where,
                                      I1'8'5as/,1here,
                                                     '8'5Plaintiffs
                                                           H./+*0+==,are
                                                                       /8'seeking
                                                                           ,''>+*J8rescission
                                                                                        ',-+,,+)*
Plaintiffs

)=the
    01'9[relevant
          8'.'/*0contract(s)]
                     -)*08/-0b,d:through
                                    018)4J1their
                                               01'+8-claim
                                                       ./+(for=)8Fraudulent
                                                                   a8/4<4.'*0Inducement";
                                                                                ]*<4-'('*0;h
alternative

&Lemonis,
   '()*+,5ML D&Retail,
                   E'0/+.5and/*<Marcus
                                  D/8-4,&'     ()*+,5&&      Fwere
                                                                I'8'unjustly
                                                                       4*u4,0.6enriched
                                                                                 '*8+-1'<by,   365
of

^pq̀rnsalia,
         t^s5reducing
              8'<4-+*Jthe 01'Derivative
                               \'8+/0+'c*       0+06O,profits,
                                                        28)=+0,5increasing
                                                                   +*-8'/,+*Jthe
                                                                               01'debts
                                                                                     <'30,of)=the01'
                                            Lemonis,     LLC

\'8+/0+'c*        0+065and
                        /*<taking
                              0/>+*Jactions
                                      /-0+)*,that
                                                01/0benefitted
                                                      3'*'=+00'<ML  D&Retail
                                                                         E'0/+.at/0the
                                                                                     01'expense
                                                                                          'C2'*,'
inter                                        Entity's

)=the
    01'Derivative
        \'8+/0+'c*         0+06
Derivative     Entity,
of                     Entity

&Lemonis,
   '()*+,5ML D&Retail,
                   E'0/+.5and/*<Marcus
                                  D/8-4,&'     ()*+,5&&      F'engaged
                                                                  *J/J'<+in*mismanagement
                                                                             (+,(/*/J'('*0 II??255-256   @99A@98 II??178-183
                                                                                                                          NGAGB
365inter
     ^pq̀rnsalia,
             t^s5"saddling"
                  7,/<<.+*J;the  01'Derivative
                                      \'8+/0+'c*        0+06with
                                                             I+01'expensive
                                                                     C2'*,+'inventory,
                                                                                +*'*0)865
                                            Lemonis,     LLC
by,                                                 Entity




      898889
      65666151v.1
                                                              B3
               Case 1:20-cv-04691-MKV Document 46-4 Filed 10/23/20 Page 5 of 5




                                 Allegations
                               Common                                         %
                                                                                          DE         NY!
8'<4-+*Jits+0,profits,
              28)=+0,5making
                       (/>+*J+it0reliant
                                  8'.+/*0on
                                         )*.loans
                                             )/*,=from
                                                   8)(other
                                                       )01'8&' ()*+,'entities,
                                                                         *0+0+',5and
                                                                                 /*<
-.),+*J8retail
          '0/+.stores
               ,0)8',
reducing                                                     Lemonis
closing

&Lemonis,
  '()*+,5MLD&Retail,
                E'0/+.5and
                        /*<Marcus
                            D/8-4,&'    ()*+,5&&   Fwasted
                                                     I/,0'<and
                                                            /*<converted
                                                                 -)*'80'<the 01' II??257-271
                                                                                        @9NA@N   ?? NMAN85
/,,'0,of)=the
          01'Derivative
               \'8+/0+'c*    0+06                                                                 G9AGP
                                      Lemonis, LLC                                               II 174-176,
assets                     Entity                                                                185-189

H./+*0+==,are
           /8'entitled
               '*0+0.'<to0)appointment
                           /22)+*0('*0of)=a/8receiver,
                                              '-'+'85+injunctive
                                                       *u4*-0+'relief,
                                                                  8'.+'=5and
                                                                         /*<         ??272-281
                                                                                        @N@A@G   ??226-247
                                                                                                    @@8A@MN
< +
  ,,).4 0+)*  I+0
                1 8' , 2' -
                          00)' /-1  \' 8+/0+ ' c* 0+
                                                   06
Plaintiffs                                                                           II          II
dissolution with respect to each Derivative Entity




     898889
     65666151v.1
                                                      M
                                                      4
